Scott, J.,

delivered the opinion of the Court.

This was a proceeding under the statute concerning boats and vessels,, against the steamboat Time, the appellant. There was a judgment for the plaintiff, from which the defendant appealed.
*587The suit was to recover supplies furnished the boat, at Louisville in Kentucky. The owners of the boat did not reside in this State, and she was built at Louisville. This case then comes within the principle of that of the steamboat Raritan vs. Pollard, decided at this term of the Court, and raises the same question.
The other Judges concurring, the judgment will be reversed.